Title: To Alexander Hamilton from William Seton, 7 June 1791
From: Seton, William
To: Hamilton, Alexander


New York 7 June 1791
Sir
I am desired by the President & Directors to acknowledge the honor of your letter of the 30 May; this having been the first board day since its reception. The President & Directors of this Bank will chearfully Co-operate in the measures you point out for the reception of subscriptions to the National Bank; and have given me Orders to comply with the tenor and spirit of your Letter, which shall be done with the greatest pleasure conforming myself to the pointed observations you make on the subject and as extensive a communication of the arrangement shall be made as will cope with the object.
I have the honor to be. &c.
